DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 10/29/2019, in which claims 1-20 are currently pending. The application claims Priority from Provisional Application 62757951, filed 11/09/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 10/29/2019. These drawings are acceptable.


Claim Rejections - 35 USC § 103
5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6- Claims 1-4, 6-9, 11-14, 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hopwood et al (US Patent N. 6697148) in view of Spruck et al. (WO 2010/025846).
As to claims 1 and 11, Hopwood teaches an apparatus and its method of use (Abstract and Figs. 1-4), comprising: a signal emitter (set 222/224/226/220 in addition to the generator of the linear sweep); a signal receiver (set 222/252/254/256); and at least one computing device comprising at least one processor and a data store comprising executable instructions (258), wherein the instructions, when executed by the at least one processor, cause the apparatus to at least: generate an initial signal based at least in part on a sum of a plurality of initial radio frequency (RF) tones, wherein the signal emitter emits the initial signal as a multi-tone continuous wave signal (Col. 3, ll. 27-45; using 226 in addition to the sweeping device, oscillator, MZ modulator, the linear swept signal is considered as a signal with LFM multiple frequencies, i.e. sum of initial RF tones); identify a reflected signal, the reflected signal being a version of the initial signal reflected from a target, wherein the signal receiver receives the reflected signal (Col. 4 ll. 11-67 for ex.);
 determine a plurality of resultant RF tones based at least in part on the reflected signal, a respective one of the plurality of resultant RF tones comprising a frequency and a power (Col. 4 ll. 11-32 for ex.); and determine a distance to the target (Col. 3 ll. 26-29; the range determination requires distance determination).
Hopwood does not teach expressly the apparatus and method so that to fit a frequency-domain sinusoidal wave to the plurality of resultant RF tones in a frequency domain; and the determining of the distance to the target is based at least in part on a modulation of the frequency-domain sinusoidal wave.  
 However, in a similar field of endeavor of optical measurements, Spruck teaches an optical device and method to measure speed (Abstract and Figs. 1-12) wherein an optical pulses signal with multiple frequencies is emitted from source (2) towards a moving object (8) and a detector (4) is used to measure the reflected light signals from the object so that they get stored and processed by device (5). The measured signal with multiple frequencies (p. 11 ll. 25-33) using fitting of the stored data with a sine function (p. 5 ll. 1-15).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hopwood in view of Spruck’s suggestions so that to fit a frequency-domain sinusoidal wave to the plurality of resultant RF tones in a frequency domain; and the determining of the distance to the target is based at least in part on a modulation of the frequency-domain sinusoidal wave, with the advantage taught by Spruck of effectively optimizing the difference in the frequencies of the emitted and reflected lights (p. 5 ll. 1-15). 
 
As to claims 2 and 12, the combination of Hopwood and Spruck teaches the apparatus of claim 1 and the method of claim 11.
Moreover, Hopwood teaches wherein the instructions, when executed by the at least one processor, further cause the apparatus to at least: determine a velocity of the target based at least in part on a frequency shift between the plurality of initial RF tones and the plurality of resultant RF tones (Col. 4 ll. 11-32 and claim 13).  

As to claims 3 and 13, the combination of Hopwood and Spruck teaches the apparatus of claim 1 and the method of claim 11.
Moreover, Hopwood teaches wherein the signal emitter comprises: a laser source (226); a Mach-Zehnder modulator (224); a beam splitter (222/224); and wherein the Mach-Zehnder modulator outputs the initial signal as an amplitude modulated laser beam based at least in part on inputs to the Mach-Zehnder modulator comprising: a laser beam, and the plurality of initial RF tones (Fig. 2 and Col. 4 ll. 52-67 for ex.).  

As to claims 4 and 14, the combination of Hopwood and Spruck teaches the apparatus of claim 3 and the method of claim 13.
Moreover, Hopwood teaches wherein the beam splitter splits the amplitude modulated laser beam into an emitted component (from 222/224/228) and a reference component (from 222/252/254/256), wherein the reference component is recombined with the reflected signal to generate an interference pattern from the plurality of resultant RF tones (Fig. 1 and Col. 3 l. 46-Col. 4 l. 32).  

As to claims 6-7 and 16-17, the combination of Hopwood and Spruck teaches the apparatus of claim 3 and the method of claim 13.
	Moreover, Hopwood suggests wherein the laser source comprises a plurality of colored laser sources of respective colors, the initial signal is emitted as a plurality of initial laser beams corresponding to the respective colors (using a linearly swept light generator, i.e. multiple wavelength or colors over time). 
Hopwood does not teach wherein the reflected signal is received as a plurality of resultant laser beams corresponding to the respective colors; (claims 7, 17) wherein the instructions, when executed by the at least one processor, further cause the apparatus to at least: determine a color of the target is based at least in part on a respective amplitude of each of the plurality of resultant laser beams corresponding to the respective colors.    
However, Spruck does consider the spectral components of the signal from the target (Figs. 2B, 5 and p. 11 l. 35-p.12 l. 27 and p. 17 ll. 24-34for ex.). The spectral components can be considered as synonymous to the colors of the target since they are reflected back towards the detector and not absorbed.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hopwood in view of Spruck’s suggestions so that the reflected signal is received as a plurality of resultant laser beams corresponding to the respective colors, with the advantage of effectively characterizing the spectral colors of the target in addition to its distance and velocity to distinguish it with possible other targets with different colors.

As to claims 8 and 18, the combination of Hopwood and Spruck teaches the apparatus of claim 1 and the method of claim 11.
Moreover, Hopwood teaches further comprising: a summing amplifier that outputs the sum of the plurality of initial RF tones to generate the initial signal (Col. 3 . 46-Col. 4 l. 32 and references incorporated therein; the swept signal with its RF components, i.e. sum of outputs, is amplified using block 228).
Hopwood does not teach expressly wherein the signal emitter comprises an antenna that emits the initial signal as electromagnetic waves.
However, Hopwood appears to transmit the linear swept signal and RF modulated by block 222 to the MZ block 224 in Fig. 2 without expressly disclosing the mode of transmitting such signals. One with ordinary skill in the art would find it obvious to use an antenna to transmit the RF signals between the blocs, as a possible transmission mode species from a limited genus of transmission modes (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hopwood and Spruck in view of general considerations in the art so that the signal emitter comprises an antenna that emits the initial signal as electromagnetic waves, with the advantage of effectively transmitting the modulating RF signals to the MZ modulator in a wireless mode. 

As to claims 9 and 19, the combination of Hopwood and Spruck teaches the apparatus of claim 8 and the method of claim 18.
Moreover, Hopwood teaches wherein the signal emitter further comprises a power splitter (block 222) that splits the initial signal into an emitted component and a reference component (Fig. 2), wherein another summing amplifier (254) sums the reference component with the reflected signal to generate an interference pattern from the plurality of resultant RF tones (Fig. 2 and Col. 3 . 46-Col. 4 l. 32 for ex.).  


7- Claims 5, 10, 15 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hopwood and Spruck in view of Crouch et al. (PGPUB N. 2020/0142068).

As to claims 5, 10 and 15, 20, the combination of Hopwood and Spruck teaches the apparatus of claim 1 and the method of claim 11.
The combination does not teach further comprising: a frequency shifter, wherein the frequency shifter shifts the reference component to compensate for a velocity of the apparatus; (claims 10 and 20) further comprising: a frequency shifter, wherein the frequency shifter shifts the reference component to compensate for a velocity of the apparatus.
  However, in a similar field of endeavor, Crouch teaches a lidar system (Abstract and Figs. 1-8) wherein an AO modulator is used as a frequency shifter to compensate for path length mismatch in a Doppler detection system (¶ 75); the mismatch can be caused by multiple causes, the motion of the apparatus being one of them and one with ordinary skill in the art would find it obvious to use Crouch’s system and shifter for any frequency mismatch to optimize the measurement results (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hopwood and Spruck in view of Crouch’s suggestions so that the apparatus and method use a frequency shifter, wherein the frequency shifter shifts the reference component to compensate for a velocity of the apparatus, with the advantage taught by Crouch of effectively optimizing correcting the errors due to the path length mismatch (¶ 73). 


Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, to overcome the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886